       Case 1:16-cv-01469-JLT Document 143 Filed 09/14/20 Page 1 of 2


 1 David K Cohn, Esq., SBN 68768 | dcohn@chainlaw.com
   CHAIN COHN STILES
 2 1731 Chester Avenue
   Bakersfield, CA 93301
 3 Telephone: (661) 323-4000
   Facsimile: (661) 324-1352
 4
   Thomas C. Seabaugh, Esq., SBN 272458 | tseabaugh@seabaughfirm.com
 5 THE LAW OFFICE OF THOMAS C. SEABAUGH
   333 South Grand Avenue, 42nd Floor
 6 Los Angeles, California 90071
   Telephone: (213) 225-5850
 7 Email: tseabaugh@seabaughfirm.com
 8 Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11
12
     SAMANTHA VAZQUEZ,                      Case No. 1:16-cv-01469-DAD-JLT
13
                 Plaintiff,                 PROPOSED ORDER DISMISSING
14
          vs.                               THE ACTION
15                                          (Doc. 142)
     COUNTY OF KERN, et al.,
16
17               Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                            Case No. 1:16-cv-01469-DAD-JLT
                                    PROPOSED ORDER
      Case 1:16-cv-01469-JLT Document 143 Filed 09/14/20 Page 2 of 2


 1                                   PROPOSED ORDER
 2       Having read and considered the Joint Stipulation to Dismiss filed by all
 3 parties to this action, and good cause appearing, IT IS HEREBY ORDERED THAT:
 4       This action is dismissed with prejudice.
 5
 6 IT IS SO ORDERED.
 7    Dated:   September 13, 2020                   /s/ Jennifer L. Thurston
                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -1-                Case No. 1:16-cv-01469-DAD-JLT
                                      PROPOSED ORDER
